DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicants’ election without traverse of Group I (claims 1-19; resin particles) in the reply filed on 12/05/2022 is acknowledged.
3.	Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/05/2022.

Specification
4.	The disclosure is objected to because of the following informalities: 
	At the top of page 22 of the present specification, the applicants are advised to provide more clear pictures of the structures represented by general formula (AM). 
Appropriate correction is required.

Claim Objections
5.	Claims 3-4 and 13 are objected to because of the following informalities:  
	As to Claims 3 and 4: The applicants are advised to replace “General Formula (AM)” recited in claims 3 and 4 with “general formula (AM)” to be consistent with the language used earlier in the claims. 
	As to Claim 13: The applicants are advised to add the phrase “wherein the particular conditions include mass ratio of resin particles/glass particles being 1/10 and mixer used for mixing is a Henschel Mixer at a mixing time of 5 minutes at a mixing temperature of 10 degrees Celsius” after the phrase “particular conditions” recited in claim 13, lines 7 and 11 consistent with the definition of “particular conditions” as provided at pages 56 and 57 of the present specification. 
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claims 2, 4, 6, 8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, and 8 of co-pending U.S. Application no. 16/997,541 (hereinafter referred to as “US Appl. ‘541”; corresponding to US PG PUB 2021/0300771) in view of English Translation of JP 2017-0396181 (hereinafter referred to as “JP ‘618”).
	The claims of US Appl. ‘541 and the present application recite silica particles containing quaternary ammonium salt that contains a compound represented by the general formula (AM), 

    PNG
    media_image1.png
    190
    203
    media_image1.png
    Greyscale

wherein in general formula (A), R1, R2, R3 and R4 each independently represent an optionally substituted alkyl group, aralkyl group or aryl group, X- represents an anion, and two or more R1, R2, R3, and R4 may be linked to each other to form a ring, and are hydrophobically treated	
 (Compare claims 2 and 4 of the present application with claims 1-2 and 8 of the US Appl. ‘541).  The claim of the US Appl. ‘541 also recite that the number average particle diameter of the silica particles is 5 nm or more and 300 nm or less which overlaps with the presently claimed number average particle diameter of 5 nm or more and 200 nm or less (Compare claim 4 of US Appl. ‘541 with claims 6 and 8 of the present application).  Both the claims of the present application and the US Appl. ‘541 further recite that the number average particle diameter of the silica particles is 5 nm or more and 100 nm or less (Compare claim 5 of the US Appl. ‘541 with claim 10 of the present application).  Moreover, the claims of the US Appl. ‘541 and the present application recite that the ratio (FBEFORE/FAFTER) between maximum frequencies of pore diameters of 2 nm or less in the silica particles is 0.9 or more and 1.1 or less, and a ratio of (FSINTERING/FBEFORE) between maximum frequencies of pore diameters of 2 nm or less in the silica particles is 5 or more and 20 or less, FBEFORE: a maximum frequency of pore diameters of 2 nm or less in the silica particles before washing (cleaning) determined from a pore diameter distribution curve in nitrogen gas adsorption analysis, FAFTER: a maximum frequency of pore diameters of 2 nm or less in the silica particles after washing (cleaning) determined from a pore diameter distribution curve in nitrogen gas adsorption analysis, and FSINTERING: a maximum frequency of pore diameters of 2 nm or less in the silica particles before washing (cleaning) and after sintering at particular temperature determined from a pore diameter distribution curve in nitrogen adsorption analysis (Compare claim 2 of the present application with claim 1 of the US Appl. ‘541). 
	However, the claims of US Appl. ‘541 do not specify using the silica particles together with resin base particles to form resin particles as required by the claims of the present application.
	Nevertheless, JP ‘618 teaches the use of silica particles containing quaternary ammonium salt and surface treated with a hydrophobizing agent together with toner base particle containing a binder resin (corresponding to the presently claimed resin base particle) to ultimately form toner particles suitable for obtaining toners with high quality images (See, for example, abstract and claims 6 and 11-12 of JP ‘618).  
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to employ the silica particles containing quaternary ammonium salt and surface treated with a hydrophobizing agent recited in the claims of US Appl. ‘541 together with resin base particle taught by JP ‘618, with a reasonable expectation of successfully forming toner particles suitable for obtaining toners with high quality images as taught by JP ‘618. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over of English Translation of JP 2017-0396182 (hereinafter referred to as “JP ‘618”) in view of Tanaka et al. (US 2014/0106269).
	As to Claims 1-11 and 17-18: JP ‘618 discloses a plurality of toner particles comprising toner base particles containing a binder resin (corresponding to the claimed resin base particles) and silica powder (particle) (Paragraph [0007]).  JP ‘618 also discloses that the silica powder comprises a quaternary ammonium salt represented by the following structural formula:

    PNG
    media_image2.png
    116
    189
    media_image2.png
    Greyscale

wherein R21, R22, R23, and R24 independently represents an alkyl group and X represents a halogen atom, which according to page 21 of the present specification corresponds to the claimed anion, i.e., inorganic anion (see, for example, claim 6 of JP ‘618).  JP ‘618 also discloses that silica particles are surface treated with a hydrophobizing agent (Paragraph [0052]) and see also claim 11 of JP ‘618).  JP ‘618 further discloses that the number average particle diameter of the silica powder is 0.05 µm or more and 0.50 µm or less (Paragraph [0053]) which is equivalent to 50 to 500 nm, and overlaps with the number average particle diameters of 5 nm or more and 200 nm or less, and 5 nm or more and 100 nm or less, recited in claims 5-10.  Next, JP ‘618 discloses that the volume median diameter of the toner base particles is, for example, 6.5 µm (Paragraph [0069]), i.e., encompassed by the claimed volume average particle diameter of 1-40 µm, and the proportion of an amount N of nitrogen element in the silica particles detected includes 0.35-2.37 (see, for example, Paragraphs [0066] and [0094]).  Moreover, JP ‘618 discloses that the binder resin of the toner base particles may be selected from, among other things, styrene resin or an acrylic acid resin (corresponding to the vinyl resin recited in claim 18) (Paragraphs [0013] and [0014]). 
	However, JP ‘618 does not specifically mention the claimed difference (detection temperature A-detection temperature B) between a detection temperature A and a detection temperature B is more than 50 degrees Celsius, where the detection temperature A is a detection temperature from a pyrolysis product of the quaternary ammonium salt determined by pyrolysis mass spectrometry of the resin particles before cleaning, and the detection temperature B is a detection temperature from the pyrolysis mass spectrometry of the resin particles after cleaning.  JP ‘618 also does not specifically mention the claimed ratio (FBEFORE/FAFTER) between maximum frequencies of pore diameters of 2 nm or less in the silica particles is 0.9 or more and 1.1 or less, and a ratio of (FSINTERING/FBEFORE) between maximum frequencies of pore diameters of 2 nm or less in the silica particles is 5 or more and 20 or less, FBEFORE: a maximum frequency of pore diameters of 2 nm or less in the silica particles before washing cleaning determined from a pore diameter distribution curve in nitrogen gas adsorption analysis, FAFTER: a maximum frequency of pore diameters of 2 nm or less in the silica particles after cleaning determined from a pore diameter distribution curve in nitrogen gas adsorption analysis, and FSINTERING: a maximum frequency of pore diameters of 2 nm or less in the silica particles before cleaning and after sintering at a particular temperature determined from a pore diameter distribution curve in nitrogen adsorption analysis
	Nevertheless, Tanaka et al., like JP ’618 and applicants’ invention, are drawn to the use of silica particles with an amine compound adsorbed on their surfaces for toner applications (Paragraphs [0001] and [0012] of Tanaka et al. and Paragraph [0007] of JP ‘618).  Tanaka et al. also disclose that the difference between detection temperature A, where the detection temperature A is a detection temperature from a pyrolysis product of the quaternary ammonium salt determined by pyrolysis mass spectrometry of the resin particles before washing (cleaning), and detection temperature B, where detection temperature B is a detection temperature from the pyrolysis mass spectrometry of the resin particles after washing (cleaning), is, for example, 210 degrees Celsius (which is encompassed by the claimed detection temperature difference of more than 50 degrees Celsius) (Paragraphs [0002] and [0113]-[0117]).  Thus, it would have been obvious to one of ordinary skill in the art to employ the claimed detection temperature difference taught by Tanaka et al., with a reasonable expectation of successfully using the same for toner purposes. 
	Additionally, Tanaka et al. teach that the silica particles with amine compound adsorbed on their surfaces are porous with an average pore diameter of 5 nm or less (Paragraph [0024]).  Since JP ‘618 and Tanaka et al. would have suggested identical or substantially identical silica particles as those claimed for the reasons set forth above, the silica particles suggested by JP ‘618 and Tanaka et al. would have met or satisfied the claimed detection temperature difference and the claimed ratio (FBEFORE/FAFTER) between maximum frequencies of pore diameters of 2 nm or less in the silica particles is 0.9 or more and 1.1 or less, and a ratio of (FSINTERING/FBEFORE) between maximum frequencies of pore diameters of 2 nm or less in the silica particles is 5 or more and 20 or less.  See MPEP section 2145, II (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  See also MPEP section 2113.01 “Products of identical chemical composition cannot have mutually exclusive properties.   A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.”
As to Claim 12: JP ‘618 does not specify the average pore diameter of its silica particles as required by claim 12.  However, Tanaka et al. disclose the use of silica particles having an average pore diameter of 1-5 nm (which overlaps with the claimed average pore diameter of 0.55-2 nm) for the purposes of using the same for toner applications (Paragraphs [0002] and [0023]).  Thus, it would have been obvious to one of ordinary skill in the art to employ use the silica particles having the claimed average pore diameter taught by Tanaka et al. in the resin particles of JP ‘618, with a reasonable expectation of successfully using the same for toner applications.

8.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over of English Translation of JP 2017-039618 (hereinafter referred to as “JP ‘618”) in view of Tanaka et al. (US 2014/0106269) as applied to claims 1-12 and 17-18 above, and further in view of English Translation of JP 2004-143028 (hereinafter referred to as “JP ‘028”). 
	The disclosures with respect to JP ‘618 and Tanaka et al. in paragraph 7 are incorporated here by reference.  They do not specify that their silica particles further contain aluminum atoms and surface treated with an aluminum compound as required by claims 14 and 15, respectively.
	However, JP ‘028 discloses doping silica particulate with alumina for the purposes of providing the silica with stability for toner applications (Paragraphs [0001] and [0007]-[0012]). 
	Given the above teachings, it would have been obvious to one of ordinary skill in the art to dope the silica particles of JP ‘618 and Tanaka et al. with alumina (aluminum atoms and compound), as taught by JP ‘028, with a reasonable expectation of successfully providing the same with desired stability for toner purposes. 

Allowable Subject Matter
9.	Claims 13, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10.	It is noted that upon search, co-pending US Application nos. 17/874,745 (corresponding to US PG PUB 2022/0373912); 17/504,524 (corresponding to US PG PUB 2022/0306842); and 16/921,885 (corresponding to US PG PUB 2021/0253750), and related US Patent 11,169,459, were uncovered.  However, the claims of these applications and patent do not recite or would have suggested the present claimed specific resin particles.  Thus, no rejections based on these applications and patent were made on this record at this time.
Correspondence
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the IDS submitted by applicants on 01/25/2021. 
        2 Cited in the IDS submitted by applicants on 01/25/2021.